Title: From Alexander Hamilton to James McHenry, 29 May 1800
From: Hamilton, Alexander
To: McHenry, James

Camp Scotch Plains [New Jersey]May 29th 1800
Sir 
An order was received from you some time since, as you will recollect, directing enlistments to be “for and during the existing differences with France,” or for the term of five years at the pleasure of the government.
The number of men enlisted under these conditions is inconsiderable, and an expectation appears to have been entertained among them that they would not be separated from their officers. The contrary idea indeed seems to be very painful, and would probably, under existing circumstances, be regarded as an artifice, that would produce disagreeable impressions. This being the case, and no option having been made by the Executive I think it proper that the few recruits enlisted under this condition should be discharged with the rest.
S of War Esq

